DETAILED ACTION

Response to Amendment
This communication is in response to the amendment filed on 2/18/2021 for the application No. 16/515,635. Claims 1-20 are currently pending and have been examined. Claims 1-20 have been rejected as follow, 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-20 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. In view of the Applicant’s amendment presented on 2/18/2021 the analysis is reviewed and  is presented below in all the claims.
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of  
“assigning the fan to an audience group based at least on the received datum; determining an interaction associated with the audience group, wherein the interaction comprises an activation criterion for the fan and an activation event; detecting that the activation criterion has been satisfied for the fan; wherein the activation criterion for the fan is indicative of an action of the fan; and responsive to the step of detecting, triggering the activation event for the fan”
The “assigning, determining, detecting and triggering ” limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for improving a fan experience. Thus, the claim recites an abstract idea.

Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites additional limitations, such as,
“receiving a datum associated with a fan”. These are limitations toward accessing or receiving data (gathering data). 
Applicant makes sure in this case that this is a method that is an abstract idea because claim recitation does not have structure at all, i.e. a server or a processor, etc. to perform the claimed method.
The Examiner analyses other supplementary elements in the dependent claims  in view of the instant disclosure:
“GPS receiver”, from the instant disclosure, 
“The application recognizes that the fan is near the beer tent using the GPS receiver on the fan's mobile device..”, paragraph 28.

“a smartphone associated with the fan”, from the instant disclosure, mentioned in multiple paragraphs . see at least paragraph 46.
Term “real time”, from the instant disclosure, mentioned in multiple paragraphs . see at least paragraph 13.
“demographic datum”, from the instant disclosure, “…a datum or data associated with the fan…”, paragraph 40.
“computer”,  from the instant disclosure,  “…Computer 102 can be a desktop computer, a laptop computer, a server computer…”, paragraph 17.
“sensor”,  and “wherein the sensor is disposed at a mobile device associated with the fan”, ”, from the instant disclosure, “…a mobile device such as a smartphone or tablet, or any other form factor of general- or special-purpose computing device….”, paragraph 17 and “….Data may be collected on social media to use as context or collected from the fan's mobile device's instruments such as accelerometer, gyroscope, or GPS receiver…”, paragraph 31. The sensor and the mobile device are tangential elements.  
The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity.
The combination of these additional elements is no more than mere instructions to apply the exception. The claim does not have at all any class of structure (i.e. controller, memory, server, etc.) to perform the method.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).

As discussed with respect to Step 2A Prong Two, the additional elements in the dependent claims, “GPS receiver”, “a smartphone associated with the fan”, Term “real time”, “demographic datum”, “computer” , “sensor”,  and “wherein the sensor is disposed at a mobile device associated with the fan”, amount to no more than mere instructions to apply the exception. i.e., mere instructions to apply an exception using generic software, data and computer components  cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 
Here, the “GPS receiver”, “a smartphone associated with the fan”, Term “real time”, “demographic datum”, “computer”,“sensor”,  and “wherein the sensor is disposed at a mobile device associated with the fan”, limitations were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
Other limitations in the claim, such as:
“receiving a datum associated with a fan”. These are limitations toward accessing or receiving data (gathering data). Accessing data is very well understood, routine and conventional computer task activity; It represents insignificant extra solution activity. Mere data-gathering step[s]  cannot make an otherwise nonstaturory claim statutory In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).


“GPS receiver”, “a smartphone associated with the fan”, Term “real time”, “demographic datum, “GPS receiver”, “a smartphone associated with the fan”, Term “real time”, “demographic datum”, “computer”, “sensor”,  and “wherein the sensor is disposed at a mobile device associated with the fan”, are anything other than a generic computer component, and the “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information);” and “ v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93”, court decisions cited in MPEP 2106.05(d)(II) indicate that merely determining interaction data associated with audience group and manipulating the data , it is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the “GPS receiver”, “a smartphone associated with the fan”, Term “real time”, “demographic datum”, “computer”, “sensor”,  and “wherein the sensor is disposed at a mobile device associated with the fan” limitations (pointed above) are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible.

Claim 8: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.

In addition the Examiner analyses supplementary elements in the claim  in view of the instant disclosure:  
“a data store”, from the instant disclosure,
“…as data store 130. Generally, a data store such as data store 130 may be any repository from which information can be stored and retrieved as needed. Examples of data stores include relational or object oriented databases, spreadsheets, file systems, flat files, directory services such as LDAP and Active Directory, or email storage systems. A data store may be accessible via a complex API (such as, for example, Structured Query Language), a simple API providing only read, write and seek operations, or any level of complexity in between…”, paragraph 19

“a processor”, from the instant disclosure,
“…the processor, perform a method of improving the fan experience, the method
comprising steps of: receiving…”, paragraph 5.
“a display”, from the instant disclosure,
“display 116, these peripherals may be integrated into computer 102 or absent. Also connected to system bus 104 is local storage 122, which may be any form of computer-readable media, and may be internally installed in computer 102 or externally and removeably attached.

“non-transitory computer-readable media”, from the instant disclosure,
“…any form of computer-readable media, and may be internally installed in computer
102 or externally and removeably attached…”, paragraphs 17 and 18
These elements  are recited in a very generic way. The Examiner gives the broadest reasonable interpretation. They are insignificant extra-solution activity.
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Claim 14: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a computer-readable media.

Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Dependent claims 2-7, 9-13 and 15-20, the claims recite elements such “the smartphone for the user further comprises a transponder selected from the set consisting of a WiFi transceiver, a Bluetooth beacon, and a radio frequency identification tag”, “the fan and assign the fan to the audience group in real time”, “demographic datum associated with the fan”,  “activation criteria”.  These elements do not integrate the system of organizing human activity into a practical application. The claims  are ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PG. Pub. No.  20150363811 (Candillier)  in view of US PG. Pub. No.  20130066731 (Finnegan).

As to claims 1, 8 and 14, Candillier discloses a computer-implemented method for improving a fan experience (abstract and Fig. 1), comprising the steps of:
a)  receiving a datum associated with a fan
(“[0009] The present invention is a system for strategic gaming solutions for digital brands, allowing for social audiences to be qualified, fanatized and monetized. Such system, dubbed Branded Gaming Network, is replicated using a common gaming experience template for each brand, while being subjected to custom-made alterations to stay true to each brand's identity. The idea is to convert commoditized social followers into qualified, loyal buying customers loaded with incentives in return for 
“[0035] Most often, while the soft content requires a personal answer, the factual content requires a correct answer and both are rewarded equally within the system. However, because the factual data requires “correct” answers, questions with incorrect answers can be easily determined and tagged as fans with lower brand awareness….”, paragraph 35);
b) assigning the fan to an audience group based at least on the received datum 
(“…The individual items or categories of branded content 100 can be sent to the entire population of fans or targeted towards certain demographic segments (e.g., male vs female, specific county or countries, specific age group(s))…”, paragraph 31.
“[0047] Once fans with a particular level of connection with the brand are identified, this particular user group can then become subjected to targeted commercial actions. In one embodiment, fans with “high” levels of product awareness and emotional connection …, paragraph 47.
“[0061] In another embodiment, such a digital aggregator works as a standalone community of digital fans and brands, able to notify all community members, 
See also “…In a representative embodiment, the mobile device is a cellular telephone or smart phone that operates over GPRS (General Packet Radio Services), which is a data technology for GSM networks. In addition to a conventional voice communication,…”, paragraph 96.
“…the transmission functionality comprises one or more components such as a mobile switching center (MSC) (an enhanced ISDN switch that is responsible for call handling of mobile subscribers),..”, paragraph 98);
c) determining an interaction associated with the audience group, 
(“…Through the games of the invention, every “impression” is directly displayed to the user and awaits his interaction in the form of a question to earn valuable points used in the game. The outcome of such interaction (right or wrong or personal answer) is tracked and recorded in the invention's back-end data engine, meaning the impact of each “impression” can be directly measured and qualified, either individually or as part of a wider, more statistically-relevant group.…”, paragraph 48);
d) wherein the interaction comprises an activation criterion for the fan and an activation event
(“… Here, the user may be given details about the specific items he can currently redeem and items he may not yet be eligible to redeem. In one embodiment, the items and their “redeemability” are based on the number of badges the user has earned through the system, as well as the selection criteria by the brand owner (as will be items are often displayed as a voucher, which can be activated by the user for a particular number of badges. …”, paragraph 39.
“[0055] Through the present system, the brand owner is provided with a large amount of data which can be acted upon very quickly. Once a match is established between a user and a particular brand, the brand owner is only a few clicks away from sending an exclusive, personalized offer to the interested consumer group. Vouchers can be uploaded into the system for users to activate with their earned badges”, paragraph 55). 
e) detecting that the activation criterion has been satisfied for the fan
(“[0043] In one embodiment, the user wins one type of pointed for playing games and answering questions. Only when the user has earned enough points is he eligible [Examiner interprets as detecting that the activation criterion has been satisfied for the fan] to access certain parts of the system where he can earn badges. Thus, although points and badges are both awarded for participating in the system and answering questions, only badges are used to redeem vouchers….”, paragraph 43.
“…The system then searches through the database of users to identify those that meet the data criteria (Step 304) and the particular offer is then presented to the users (Step 306). …”, paragraphs 44-45 and FIG. 3);
wherein the activation criterion for the fan is indicative of an action of the fan 
(“[0039] One selection can bring the user to a screen providing details of the various offers and prizes (Step 208). Here, the user may be given details about the specific items he can currently redeem and items he may not yet be eligible to redeem. In one embodiment, the items and their "redeemability" are based on the number of badges the user has earned through the system [Examiner interprets as indicative of an action of the fan], as well as the selection criteria by the brand owner (as will be described). The items are often displayed as a voucher, which can be activated by the user for a particular number of badges….”, paragraph 39.
“   [0044] FIG. 3A shows a typical procedure for brand owners to present offers to fans. It is noted that the example of FIG. 3A may be implemented by, for example, the system shown in FIG. 1, or any other suitable system. In step 302 of FIG. 3A, the brand owner determines the particular data to be selected. This often includes the necessary number of badges and can be demographic (such as age, sex and/or income level) and/or data collected through the game [Examiner interprets as indicative of an action of the fan], (such as brand awareness, likelihood of purchasing product/service and/or some measurement of emotional connection with the brand). The system then searches through the database of users to identify those that meet the data criteria (Step 304) and the particular offer is then presented to the users (Step 306)…”, paragraph 44.
See also “[0041] The user can also select the option to invite his friends to participate (Step 214 [Examiner interprets as indicative of an action of the fan]).As described herein, the user can be provided with a link or a code so that the system acknowledges that this particular user referred the new users[Examiner interprets as indicative of an action of the fan].
This can also be accomplished by having the user provide access to his friends list from his social networks or even the contact list from his email. [0042] If the user elects to play the game from the introduction screen (Step 220), he is presented with branded content and asked a question about that content (Step 222). This content, is typically as user answers the question (224), the response is recorded in the database (226) to be analyzed and used later. This question and answer is repeated until the predetermined  number of questions has been asked (Step 228). The number is not limited, but is typically between 2 and 20, more typically
between 5 and 10. Finally, the results of the game are  displayed (Step 230) and the user is brought back to the home screen. The displaying of the results can, most often, inform the user of the number of questions answered correctly and the number of points and/or badges earned during the most recent game [Examiner interprets as indicative of an action of the fan]. “, paragraphs 41 and 42);
and is received from a sensor,
“[0073] The gaming network of the invention can also incorporate real-world components, such as tasks or questions for which badges can be earned. For example, tasks may include scanning a code (such as a QR code) from a particular product or magazine advertisement [Examiner interprets as is received from a sensor], or answering a question about an image from a billboard product packaging or instructional materials. This "scavenger hunt" can result in users thinking about the gaming system more than when engaging with the electronic part of the system [Examiner interprets as is received from a sensor]…”, paragraph 73);
f) responsive to the step of detecting, triggering the activation event for the fan
(“[0069] As discussed above, the system can also be configured to allow for certain areas to be unlocked [Examiner interprets as triggering the activation event] once a user has earned a predetermined number of points. For example, the first area of the system that is open to the user is the training mode[Examiner interprets as triggering the activation event], where games are all of a branded nature. Upon earning enough points in such training mode, the user can enter the “bronze”, “silver”, “gold”, etc., levels. These metallic levels often correspond to prize events, as compared to the training mode which does not carry real prizes. In the prize events, the user can earn badges as discussed herein. The different levels can also have different types of offers/vouchers, where the higher levels are more desirable or valuable….”, paragraph 69).
Although, Candillier discloses “[0073] The gaming network of the invention can also incorporate real-world components, such as tasks or questions for which badges can be earned. For example, tasks may include scanning a code (such as a QR code[Examiner interprets as is received from a sensor]) from a particular product or magazine advertisement…”. Candillier does not expressly disclose but Finnegan discloses
wherein the sensor is disposed at a mobile device associated with the fan
(“…object of the invention to provide live and interactive dating games to be used in specially defined geographic locations for a subscription fee, employing GPS systems to identify participants' location….”, paragraph 21.
“…the Bluetooth receiver is made highly directional,…”, paragraph 61. “…devices can "find" other devices by enabling certain transmitters and receivers, keep track of those who may have removed themselves by finding themselves compatible with another or for other reasons, etc..”, paragraph 69. “…The computing device may also be equipped with a GPS receiver for determining and disseminating to others (with approval or automatically) a participant's physical location. Some method of display for identifying GPS and/or pictures to identify the potential whereabouts of the matches. It will be appreciated here, as it was in the last embodiment, that the modem cell phone, potentially with Bluetooth, GPS, CAM, etc. can be used very effectively as well…”, paragraph 72. “…For instance, an individual, upon entering an establishment may have his presence sensed by local means and his profile made available for matching to those people looking for matches who are at this establishment…”, paragraph 83. And “…For instance, a Barnes and Noble local network, sensing an individual entering and identifying him, may reference his internet habits and/or purchases to tailor information sent to him on his cell phone by the local network…”, paragraph 86. 
See also,  Figs. 1 and 2 and associated disclosure.
“…Typically, user's of the establishments dating services… the individuals may use email, SMS, or any of several text, voice, audio, or video messaging systems or methods…”, paragraph 57).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Finnegan’s teaching with the teaching of  Candillier. One would have been motivated to  provide capability to sense or sensing  a fan or customer or user  in order to  facilitate sales  (Finnegan at least paragraph 88). 

As to claim 14, it comprises the same limitations than claim1 above therefore is rejected in the same manner.

As to claim 8, it comprises the same limitations than claim1 above therefore is rejected in the same manner and further comprises,
a data store storing a plurality of interactions, each interaction of the plurality of interactions comprising an audience group for the interaction, an activation criterion for the interaction, and an activation event for the interaction (see at least element 1006 in Figs. 9 and 11 and associated disclosure); and
 a smartphone associated with a fan, comprising: a processor; a display; and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the processor, perform a method of improving the fan experience
(“[0058] The system of the present invention can also be integrated into currently existing online platforms. This is particularly useful to drive user traffic to the system. For example, if a particular existing system or App Store is used to sell/rent movies, magazines, music and applications (often referred to as “apps”) to be used on mobile devices, such an App Store already knows a particular user's habits and likes…”, paragraph 58).

As to claims 2 and 3, Candillier does not expressly disclose but Finnegan discloses

(“The corresponding characteristics and preferences for other individuals currently logged live onto the same network and at the same defined geographic location are similarly made available for real-time scanning and searching. Results for likely matches are returned in a "real-time" or "live" format to interested members signed onto the network live within the defined geographic location. …”, paragraph 4. See also abstract and at least paragraphs 20 and 21);
wherein the mobile device is a smartphone (Figs. 1 and 2 and associated disclosure);
wherein the location of the fan is determined via a Global Positioning System receiver of a smartphone associated with the fan
(“…If desired, the two individuals could decide on a specific place to meet and could use the Bluetooth, GPS or other homing methods discussed previously to help locate each other…”, paragraph 80).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Finnegan’s teaching with the teaching of  Candillier. One would have been motivated to  provide functionality to locate a fan or customer or user in order to  facilitate user location services (Finnegan abstract). 

As to claims 4, 5, 6,  7, 10, 11, 12, 13, 17, 18, 19 and 20, Candillier discloses

(“…In exchange for winning prizes and exclusive offers directly from the brands, those fans tacitly agree to tell the latter what they know about it, think about it and may want to buy, down to the product level. This two-way exchange is then complemented by a data back office interface controlled by the brand, allowing it to generate personalized and targeted promotional product offers entirely linked to the data analysis provided within the same interface….”, paragraph 9.
“[0035] Most often, while the soft content requires a personal answer, the factual content requires a correct answer and both are rewarded equally within the system. However, because the factual data requires “correct” answers, questions with incorrect answers can be easily determined and tagged as fans with lower brand awareness….”, paragraph 35.
“[0058] The system of the present invention can also be integrated into currently existing online platforms…”, paragraph 58.
“…The individual items or categories of branded content 100 can be sent to the entire population of fans or targeted towards certain demographic segments (e.g., male vs female, specific county or countries, specific age group(s))…”, paragraph 31.
“[0047] Once fans with a particular level of connection with the brand are identified, this particular user group can then become subjected to targeted commercial actions. In one embodiment, fans with “high” levels of product awareness and emotional connection …, paragraphs 47 and 61);

(“…0039] One selection can bring the user to a screen providing details of the various offers and prizes (Step 208). Here, the user may be given details about the specific items he can currently redeem and items he may not yet be eligible to redeem. In one embodiment, the items and their “redeemability” are based on the number of badges the user has earned through the system, as well as the selection criteria by the brand owner (as will be described). The items are often displayed as a voucher, which can be activated by the user for a particular number of badges. These items can be physical items, e.g., electronic products, clothing, sneakers, or any other physical product that can be shipped or mailed to the user, or digital items, e.g., credits for online stores, or downloadable content. The vouchers can be for discounts on the items or can be the total payment for the item. In one embodiment, the items are common items that can be purchased online or in stores,…”, paragraph 39);
wherein the datum associated with the fan comprises a demographic datum associated with the fan
(“[0028] FIG. 1 illustrates a block diagram showing an example system in accordance with embodiments of the present invention. Referring to FIG. 1, the system 10 can operate to collect information from its users through pre-selected branded content 100. In a first step, a user or fan can provide basic demographic and other information, e.g., date of birth, gender, country of residence, marital status, number of social network friends, and email address….”, paragraph 28);

(“… The system then searches through the database of users to identify those that meet the data criteria (Step 304) and the particular offer is then presented to the users (Step 306). These offers can be presented just as any other information of the system can be presented, e.g., email, SMS, notification and/or during access of the system…”, paragraph 44 and Fig. 3A.
“[0045] FIG. 3B shows a procedure for offers that users are not currently eligible for. It is noted that the example of FIG. 3B may be implemented by, for example, the system shown in FIG. 1, or any other suitable system. In Step 350 of FIG. 3B, the eligibility criteria are determined (much in the same way as in Step 302), and the offer is presented to the users (Step 352)—again much in the same way as in Step 306. In this embodiment, the identified users are those that have not earned the correct number of badges, but are otherwise eligible to redeem the offer (e.g., have earned enough points to gain access to the offer, but do not have enough badges to redeem the offer). The user will be incentivized to interact with the system in order to earn those extra badges to become qualified to redeem the offer (Step 354)”, paragraph 45 and Fig. 3B).
As to claim 9, Candillier does not expressly disclose but Finnegan discloses
the smartphone for the user further comprises a transponder selected from the set consisting of a WiFi transceiver, a Bluetooth beacon, and a radio frequency identification tag

wherein the step of detecting that the activation criterion for the interaction for the fan has been satisfied is performed based detecting the transponder in proximity to a known location
(“….A bookstore chain might inform a customer that this is his 20.sup.th book he purchased and he is entitled to a free book the next time he visits [Examiner interprets as wherein the step of detecting that the activation criterion for the interaction for the fan has been satisfied]. A submarine sandwich shop may tell the individual that he has purchased his 6.sup.th sandwich and that the next one is on the house. Local and chain establishments can advertise these features as a way to entice the public to join their networks (and thus be tracked) and in some cases, if the benefits of being part of the network are sufficient, the establishment may be able to exact a subscription fee (for example, dating services, or a bar may offer to have a subscription to its free Sensing that an individual has entered a foyer by his Bluetooth or WIFI signal [Examiner interprets as … detecting the transponder in proximity] and knowledge by the system that he was just in the store or is still connected to the network could be used to determine that he is leaving. Alternative, sensing his Bluetooth or WIFI signal passing a certain point (with a localized sensing device, i.e., a Bluetooth or WIFI receiver desensitized in a way that it will sense the signal only when in very close proximity to the transmitter) is another way of sensing a person's …”, paragraph 89).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Finnegan’s teaching with the teaching of  Candillier. One would have been motivated to  provide functionality to detect a transponder in proximity in order to  facilitate user location services (Finnegan paragraph 89 and abstract).
As to claim 15, Candillier discloses
wherein the audience group comprises a plurality of fans
(“…The individual items or categories of branded content 100 can be sent to the entire population of fans or targeted towards certain demographic segments (e.g., male vs female, specific county or countries, specific age group(s))…”, paragraph 31.
particular user group can then become subjected to targeted commercial actions. In one embodiment, fans with “high” levels of product awareness and emotional connection …, paragraph 47.
“[0061] In another embodiment, such a digital aggregator works as a standalone community of digital fans and brands, able to notify all community members, regardless of brand affinity, about winners, prizes and live vouchers available across all brand partners…”, paragraph 61).

As to claim 16,  Candillier does discloses 
wherein the activation criterion for the fan comprises a detecting a customer interaction with the fan at a known location,
(“[0045] FIG. 3B … The user will be incentivized to interact with the system in order to earn those extra badges to become qualified to redeem the offer [Examiner interprets as activation criterion](Step 354)…”, paragraph 45.
“[0052] Depending upon the number of vouchers redeemed [Examiner interprets as activation criterion](, the system can offer the same vouchers to different numbers of fans. For example, when first offered the voucher can be made available to only those fans that have a high awareness level coupled with a low brand inclination, and after one day, the offer can be expanded to those fans with a higher brand inclination [Examiner interprets as activation criterion]. This can be automatic, based on certain predetermined criteria, … Such a system allows for extremely customizable commercial interactions with users”, paragraph 52.
they interact with brands related to brands of which they are fans. For example, if a user is a fan of a high-end watch brand and has a salary in a particular range, he may also be interested in other designer fashion items, such as shoes or suits. The particular criteria and suggested related brands can be manually selected or determined based on correlations, …The actual suggestion can be made in any form, e.g., email, SMS, notification, etc.”, paragraph 72);
wherein the customer interaction is selected from the set consisting of: scanning a loyalty card associated with the fan, scanning a mobile ticket associated with the fan, interacting with the fan at a point-of-sale system, and receiving a facial recognition event associated with the fan
(“…[0073] The gaming network of the invention can also incorporate real-world components, such as tasks or questions for which badges can be earned. For example, tasks may include scanning a code (such as a QR code) from a particular product or magazine advertisement, or answering a question about an image from a billboard product packaging or instructional materials. ..”, paragraph 73) 
Candillier does not expressly disclose but Finnegan discloses
interacting with the fan at a point-of-sale system, and receiving a facial recognition event associated with the fan
(“…0088] The present invention may also serve as a programmable point of sale terminal. An individual, entering an establishment has the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Finnegan’s teaching with the teaching of  Candillier. One would have been motivated to  provide functionality to detect a transponder in proximity in order to  facilitate user location services in an establishment (Finnegan paragraph 88 and abstract).

Response to Arguments
Applicant’s arguments of 2/18/2021 have been very carefully considered but are not persuasive.
Rejection of claim 3  under 35 USC 112 (second) is withdrawn because Applicant amendment.
Applicant argues (Remarks at 15-17)
“…The Examiner references Candillier to reject claim 1 as disclosing a method for improving
a user's experience, comprising the steps of: "( c) determining an interaction associated with the
audience group." Office Action, page 10. Applicant disagrees that Candillier discloses the method
as recited by the instant claims. The interaction disclosed by Candillier is much different than the
interaction recited by the instant claims and is not associated with an audience group as recited by
the claims. Candillier discloses an interaction "in the form of a question" where "[t]he outcome of
such interaction (right or wrong or personal answer) is tracked and recorded in the invention's back-end data engine, meaning the impact of each 'impression' can be directly measured and
qualified, either individually or as part of a wider, more statistically-relevant group ... " Candillier
at ,i [0048]. Candillier only discloses analyzing the answer based on the statistically-relevant
group. Candillier, therefore, does not teach an interaction associated with the audience group as

In response the Examiner asserts that first of all, in the instant claims there is nothing that  differentiate at all between  “audience group” of any other “subscriber group” or “marketing group” as it  is very well known in the prior art. 
Secondly, the combination of Candiller and Finnegan is strong prior art that teaches all  limitations in the instant claims. Both references teaches network subscribers that uses audio and voice.
Thirdly, it seems that Applicant wants that the Examiner reads limitations from the specification into the claims. Applicant is reminder that per  MPEP § 2111, it provides that claims must be given their broadest reasonable interpretation.  Further, it is generally considered improper to read limitations contained in the specification into the claims.  See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
Lastly, the Examiner respectfully notes that Applicant  has not provided persuasive rebuttal evidence to overcome the prima facie case. Further, the elements of this instant Application are old and well known at the time of the invention. The combination set for the rejection produce results that are predictable. The claims are broad and the search shows that there is lack of novelty on the claimed invention therefore there is loss of right to a patent. The prior art read on the broad claims. 

Candillier discloses providing everyone the same question (interaction)
and then analyzing the answers based on the statistically-relevant group (audience group). The
method as disclosed by Candillier is, therefore, does not teach the claims.
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Further, it would not be obvious to combine Candillier with art teaching rece1vmg
information from a sensor indicative of a fan's actions. Modifying Candillier to receive sensor data
indicative of the fan's actions would only frustrate the purpose of the system of Candillier. The
purpose of Candillier is to determine a brand awareness level. Receiving sensor data indicative of
the fan's actions would not provide the system of Candillier any meaningful data to determine brand awareness level. Candillier discloses presenting questions in multiple choice format as "a
quiz, survey or questionnaire ... which allows for simple and scalable data analysis." Candillier at
,i [0033]. Therefore, the system of Candillier would have to undergo substantial redesign to be
modified with any art to teach the instant claims. Again, it would not be obvious to modify
Candillier to receive data from a user's mobile device indicative of a user's actions as no
meaningful data would be provide in the context of the system of Candillier.
In response the Examiner asserts that the amended claims have been considered and a prima facie of obviousness is provided above.

Applicant argues (Remarks at 11-15)
The claims are not directed to an abstract idea
Applicant submits that the claims contain limitations that are not directed to the purported
abstract ideas and amount to significantly more than said abstract ideas. The Examiner stated that
claim 1 is a method that is an abstract idea because the claim recitation does not have structure,
such as a server or a processor, to perform the claimed method. Office Acton, page 4. Claim 1 has
been amended to recite "A computer-implemented method," as well as other structure for carrying
out the method….
In response the Examiner acknowledges that Applicant amended the claims to integrate some structure. The method claim recited in independent claim 1 has some structure  such as “the computer” in the preamble.  The preamble does not impart structure to the body of the claim. "Simply adding a 'computer aided' limitation to a claim covering an abstract concept, without more is insufficient to render the claim patent eligible". Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333-34 (Fed. Cir. 2012). See also MPEP 2111.02 regarding the effect of the preamble. The other elements “sensor” and “mobile device” they are tangential elements. They do not perform the method claimed. Further, reciting very generic and high level instructions to apply an exception using generic software, data and computer components  cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 

The claims include limitations that integrate the abstract idea into a practical application
The present claims include a practical application of any alleged abstract idea. Even if the
claims are considered to be directed towards methods of organizing human activities (which point
Applicant disputes), the claims integrate this alleged abstract idea into a practical application by
providing for a particular technique of improving the experience of a fan through the use of
activation criterion indicative of an action of the fan and received by a sensor….
In response the Examiner agrees that the instant application is in compliance with the utility requirement.  The claimed invention has a readily apparent well-established utility (see MPEP 2107). But, per MPEP 2106 an invention also must have to comply with the Subject Matter Eligibility test under Alice framework (see MPEP 2106). The instant claims are directed to an abstract idea. None of the limitations considered as an ordered combination, provides eligibility, because taken as a whole, the claim simply instruct the practitioner to implement an abstract idea with routine, conventional technology. Accordingly, the claims are ineligible (see complete and facially sufficient analysis of the rejection above).

The claims are not well-known, routine, and conventional
Furthermore, even assuming that the claims are directed to the identified abstract idea,
which Applicant does not concede, they include "significantly more" than the alleged abstract idea.
The claims are not directed to well-understood, routine, or conventional activity in the field. Using
sensors to detect a fan's actions, thereby allowing a unique and customized fan experience to be
provided, is not well-known, routine, and conventional in the field. Further, the use of sensors to

limitations for providing activation event. It is not standard practice to use sensors disposed at
a mobile device associated with the fan to detect a fan's actions and provide the fan with
benefits based on the fan's actions. The claim limitations here provide significantly more
than the abstract idea.

In response the Examiner  asserts that according with high level of generality claimed and the conventional technology described in the specification, when construed, as broadly as reasonable, none of the limitations considered as an ordered combination, provides eligibility, because taken as a whole, the claim simply instruct the practitioner to implement the abstract idea with routine, conventional technology. Further, in Step 2B of the Alice’s framework, USPTO instructed that Examiners should consider the additional elements in combination, as well as individually, when determining whether a claim as a whole amounts to significantly more, as this may be found in the nonconventional and non-generic arrangement of known, conventional elements (in the instant case, the Examiner analyzed both the claims and the specifications). See also the discussion of evaluating combinations of additional elements in the May 4, 2016; July 15 Update;  the November 2, 2016 and Berkheimer memorandum, dated on  April 19/2018, all of them USPTO Memorandums.
The Examiner found that the additional or supplemental elements in this case,  pointed out in the facially sufficient analysis above,  do not integrate the abstract idea into a “practical application” because the instant claims do not include:
• An improvement in the functioning of a computer, or an improvement to other technology or
technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
• Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or
medical condition, as discussed in MPEP § 2106.04(d)(2);
• Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular
machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b);
• Effecting a transformation or reduction of a particular article to a different state or thing, as
discussed in MPEP § 2106.05(c); and
• Applying or using the judicial exception in some other meaningful way beyond generally linking the

is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05 (e).

Conclusion

Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on M-F 8-4 hours from 9:00 AM-4:00 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        3/18/2021